Title: From George Washington to Major General Stirling, 24 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Camp near the Clove [N.J.] July 24th 1777.

Since my last to you, dated at Gallaways in the Clove, I have March’d one division of the Army to this place whilst two others proceeded to Chester, to be ready to March by a back road to Philada (if need be) or to cross at New Windsor, if the Enemy, contrary to our present expectation, should attempt to operate up the North, or East Rivers.
I have to request, that your Lordship would apply to Genl Putnam, to have Boats ready to throw your division (and such other Troops as

occasion shall require) across the North River with the utmost expedition, upon notice given; which, if at all, will be sudden—Or, how would it answer if your Lordships division was to come over to this side, and wait orders? Could you recross, being on the spot, and Boats ready, before the Communication could be stopped? &, which is of consequence, could your Men get comfortably covered in the Neighbourhood of Kings Ferry?
My last advices, which can be depended upon, are that the Enemys Fleet except 40 Sail (which are at New York) have fallen down to the Hook, that it consists of 170 Sail of Topsail Vessels and abt 50 or 60 Smaller ones—this, with the Report of the Pilots being Southern ones, & some other Circumstances have led to a belief that Phila. is the object. Was this certain, no time shd be lost in drawing both yours and Genl Sullivans divisions (with other Troops) over—under the probability of it however, it is, I have suggested the Idea of your recrossing, and do further suggest the propriety of Gen. Sullivans taking your Ground at Peeks kill; for if there is no appearance of the Enemy in the Sound his moving Easterly, towards Crumpond, is altogether useless.
I do not give these as orders, but wish you to consult Genl Putnam and the other General Officers on that side, & see how my Ideas corrispond with theirs, & such certain Intelligence as you may have; & act accordingly. If the Enemy are destind for Philadelphia, these moves will facilitate the March of the Troops thither—if to the Eastward, they will be retrograde. but such is the disadvantage we do, and such we must labour under, if the Enemy have Cunning enough to keep their own Councils, whilst they have Shipping to Move in, and the absolute Command of the Water. I am with great regard Yr Lordships most Obedt Hble Servt

Go: Washington

